Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 03/17/2021.  This action is made Final.
2.	Claims 1-14 are pending in the case. Claims 1 and 8 are independent claims.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-2, 6-7, 8-9, 13-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 10  of  US Patent 10,613,712 (Application No. 14/329,660 filed on 07/11/2014), and further in view of Wohlstadter (IDS: US 2014/0279793) .

	Regarding claim 1, claim 1 of the instant application 16/812,005 is listed with the claims 1, 8 of 14/329,660 as follows:


16/812,005 claim 1
US Patent 10,613,712 (14/329,660) Claim 1, 8
. An electronic device comprising: 
a display configured to display an electronic document; 
a memory; and 
a processor configured to: 
Claim 1: An electronic device comprising: a memory configured to store a plurality of user information tables corresponding to a plurality of electronic 
documents, respectively; a display; and a processor configured to: … display, the first electronic document…
display a region corresponding to a specific gesture, in response to detecting the specific gesture on the electronic document while the electronic document is displayed on the display; 

Claim 8: The electronic device of claim 1, wherein the processor is configured to determine whether the at least one recommended item indicating interest 
information related to the first electronic document is displayed based on a specific gesture.
identify at least one recommended item based in part on previously collected information associated with the electronic document; and
display the at least one recommended item in the region.
Claim 1: … display, the first electronic document and at least one recommended item indicating interest information related to the first electronic document based on the user information table of the first 
electronic document in at least part of the first electronic document; {Note: It is implicit that before displaying, the recommended item is identified}



Although the conflicting claims are not identical, they are not patentably distinct from each other. The examiner acknowledges that Claim 1 of the instant application does have additional limitations not expressly recited in the claims of US Patent 10,613,712, i.e., display a region corresponding to a specific gesture, in response to detecting the specific gesture on the electronic document while the electronic document is displayed on the display, display at least one recommended item in the region.
	However, Wohlstadter teaches display a region corresponding to a specific gesture, in response to detecting the specific gesture on the electronic document while the electronic document is displayed on the display (Fig. 4, pathway bar in [0069] is over displayed “Page Content”, i.e., an electronic document, thus, the gesture indicated by the ‘arrow’ in Fig. 5 is detected on the displayed ‘Page Content’ while the webpage content is displayed, though not  ; display at least one recommended item in the region (Fig. 5 & [0071], gesture in [0043] triggers the display of Dashboard interface including recommended pathways, the recommendation is displayed in the region).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have combined the teachings in claims of US patent 10,613,712 with the teachings in Wohlstadter to achieve the limitations of claim 1 of the instant application.  One would be motivated to make such a combination to manipulate recommended item within the dashboard interface (Wohlstadter: [0071]). Thus, claim 1 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.

	Regarding claim 2, claim 2 is a dependent claim of claim 1. Claim 2 further recites the limitation wherein the region is displayed on the electronic document in an overlaid form.
Although claims of Patent 10,613,712 does not express teach the limitation wherein the region is displayed on the electronic document in an overlaid form, Wohlstadter teaches the limitation (Fig. 5, [0069], pathway bar oriented along the side of every open tab within the user’s web browser, i.e., pathway bar is overlaid on the web page content in the open tab).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have combined the teachings in claims of US patent 10,613,712 with the teachings in Wohlstadter to achieve the limitations of claim 2 of the instant application.  One would be motivated to make such a combination to manipulate recommended item within the dashboard interface while keeping the contextual electronic document displayed (Wohlstadter: [0071]). Thus, claim 2 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.

	Regarding claim 6, claim 6 is a dependent claim of claim 1. Claim 6 further recites the limitation wherein the processor is configured to display the at least one recommended item on the electronic document based on provision of a button while displaying the electronic document on the display.
Although claims of Patent 10,613,712 does not express teach the limitation wherein the processor is configured to display the at least one recommended item on the electronic document based on provision of a button while displaying the electronic document on the display, Wohlstadter teaches the limitation (Fig. 5, gesture on Action Button to trigger the display of dashboard interface).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have combined the teachings in claims of US patent 10,613,712 with the teachings in Wohlstadter to achieve the limitations of claim 6 of the instant application.  One would be motivated to make such a combination to see more recommended content based on activation of an action button and to manipulate recommended item within the dashboard interface while keeping the contextual electronic document displayed (Wohlstadter: [0071]). Thus, claim 6 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.

	Regarding claim 7, claim 7 is a dependent of claim 1. Claim 7 of the instant application 16/812,005 is listed with the claim 1 of 14/329,660 as follows:

16/812,005 claim 7
US Patent 10,613,712 (14/329,660) Claim 1
The electronic device of claim 1, wherein the processor is configured to:
An electronic device comprising: a memory configured to store a plurality of user information tables corresponding to a plurality of electronic 
documents, respectively;  a display;  and a processor configured to:
collect user information related to the electronic document based on an object selected by a user input, the object is at least one object included in the electronic document that is displayed on the display; generate a user information table of the 

electronic document for interest information related to the first electronic document based on a first object selected by a user input among at 

display, the first electronic document and at least one recommended item indicating interest information related to the first electronic document based on the user information table of the first electronic document in at least part of the first electronic document


Since the additional limitations recited in claim 7 are recited in claim 1 of US Patent 10, 613, 712, claim 7 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as its parent claim 1.

Claims 8-9, 13-14 are directed the methods performed by the system of claims 1, 2, 6-7. Claims 8-9, 13-14 are rejected similarly on the ground of nonstatutory obviousness-type double patenting as claims 1, 2, 6-7.

Claim Rejections - 35 USC § 101 
7.	Rejections of 1-6, 8-13 under 35 U.S.C 101 for being directed to non-statutory subject matter of Abstract Idea without significantly more are withdrawn, in light of amendment.

Claim Objections
9.	Objections of claims 7 and 14 are withdrawn, in light of amendment.

					Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
33
12.	Claims 1-2, 6-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter (IDS: US 2014/0279793).
	Regarding claim 1, Wohlstadter teaches An electronic device (Fig. 1 & [0002], tablets) comprising: 
a display configured to display an electronic document ([0040] & [0079], display of smartphones, tablet computers; Fig. 3-5, display page document); 
a memory ([0079], memory); and 
a processor ([0079], processing unit) configured to: 
display a region corresponding to a specific gesture ([0071] & Figs. 4-5, user action or gesture in [0043] on “action button” in Fig. 4 triggers the display of “dashboard interface”, i.e. “a region”, displayed over page content in Fig. 5), in response to detecting the specific gesture on the electronic document while the electronic document is displayed on the display (Fig. 4, pathway bar in [0069] is over displayed “Page Content”, i.e., an electronic document, thus, the gesture indicated by the ‘arrow’ in Fig. 5 is detected on the displayed ‘Page Content’ while the webpage content is displayed, though not shown, the region is displayed in response to the gesture while the page is displayed); … and display the at least one recommended item in the region (Fig. 3 & [0069] &[0038]-[0039], provide a traversable pathway of webpages for a user to visit interested content, a recommendation or suggestion in [0061]. Note: the claim has not recited how to display the recommended item other than to display the item in the region).
Wohlstadter does not seem to expressly teach in ONE embodiment to identify at least one recommended item based in part on previously collected information associated with the electronic document.
However, Wohlstadter teaches in other embodiments ([0072], in certain implementations) to identify at least one recommended item based in part on previously collected information associated with the electronic document([0074] & Figs. 5-6, the system uses contextual data, i.e., augmented data points and page visit data collected previously and the currently viewing page in [0072]-[0073], along with page data from e.g., page scraping, to recommend pathways and pages (which can be from external sources) for users to visit in the future.  The collected data is associated with the currently displayed electronic document, the currently displayed “electronic document” captured by the system in [0072] can also be considered as part of the “context”, the use of contextual data to filter browser history before pathway and page recommendation is a sample “identifying” step. Note: the claim has not recited any specifics on how to identify the recommended item other than ‘based in part on previously collected information associated with the electronic document’, nor has the claim specified on what is included in the “previously collected information”, nor has the claim defined for what information is determined to be “associated with the electronic document”).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined features disclosed in different embodiments by Wohlstadter to achieve the claim limitation.  One would be motivated to make such a combination in order to provide recommendations that are of user interests ([0072], provide contextual history browsing that more closely reflects how users naturally recall information; [0090], The features and functions of the various implementations can be arranged in various combinations and permutations).

Regarding claim 2, Wohlstadter teaches The electronic device of claim 1. Wohlstadter also teaches the limitation wherein the region is displayed on the electronic document in an overlaid form (Fig. 5 & [0071], the dashboard interface is displayed in an overlaid form over “Page Content”; Fig. 4, pathway bar in [0069] is over displayed “Page Content”, i.e., an electronic document, thus, the gesture indicated by the ‘arrow’ in Fig. 5 is detected on the displayed ‘Page Content’ while the webpage content is displayed, though not shown, the region is displayed in response to the gesture).

	Regarding claim 6, Wohlstadter teaches The electronic device of claim 1. Wohlstadter also teaches the limitation wherein the processor is configured to display the at least one recommended item on the electronic document based on provision of a button while displaying the electronic document on the display (Fig. 5 & [0071], gesture on “Action Button” to open “Dashboard interface”).

	Regarding claim 7, Wohlstadter teaches The electronic device of claim 1. Wohlstadter also teaches the limitation wherein the processor is configured to: 
collect user information related to the electronic document based on an object selected by a user input, the object is at least one object included in the electronic document that is displayed on the display ([0041]-[0046], user browsing information collected based on user selections of objects, e.g. links clicked and text selections from the electronic webpage document displayed in [0043] & [0007], in the webpage displayed in Fig. 3 for the construction of suggested pathways; [0002], follow links from one site to another; webpage of each site is an electronic document, one of the visited site is the electronic document); 
generate a user information table of the electronic document based on the collected user information(Fig. 6 & [0088], relational databases inherently include tables, see online "Relational database - Wikipedia" for details; Augmented Browser History in Fig. 6 can be implemented as a user information table stored in the relational databases; [0002], follow links from one site to another; webpage of each site is an electronic document, one of the visited site is the electronic document; [0041]-[0046], user browsing information collected for the ; and 
detect the at least one recommended item based on the user information table of the electronic document (Fig. 3 & [0041]& [0069] &[0038], provide a traversable pathway of webpages as a recommended item to a user to visit interested content, assume the ‘page content’ in Fig. 3 is the electronic document displayed, the recommended item is detect based on the user information table with user information collected in [0041]-[0046] and stored in the databases [0088] before the recommendation is displayed; [0039] & [0074] & Fig. 6, augmented data points with weather & proximity contextual conditions stored in the user information table of the relational databases in [0088] are used to filter browser history and recommend pathways and pages to users to visit; [0088], relational databases inherently include tables).

	Regarding claim 8, claim 8 is directed to a method which is performed by the system of claim 1. Claim 8 is rejected with the same rationale as claim 1.

	Regarding claim 9, claim 9 is directed to a method which is performed by the system of claim 2. Claim 9 is rejected with the same rationale as claim 2.

	Regarding claim 13, claim 13 is directed to a method which is performed by the system of claim 6. Claim 13 is rejected with the same rationale as claim 6.

	Regarding claim 14, claim 14 is a dependent claim of claim 8. Claim 14 is directed to a method which is performed by the system of claim 7. Claim 14 is rejected with the same rationale as claim 7.

17.	Claims 3-5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter as applied to claims 1, 8 above, and further in view of Jitkoff (US 2012/0131519, PTO-892 on 12/17/2020). 
		Regarding claim 3, Wohlstadter teaches The electronic device of claim 1. Wohlstadter does not seem to expressly teach the limitation wherein the region is displayed in a separate window than the electronic document.
		However, Jitkoff teaches the limitation wherein the region is displayed in a separate window than the electronic document (Figs. 2A-2B & [0031]-[0036], add a window next to a displayed document;).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the addition of a new window feature taught in Jitkoff in the user interface of Wohlstadter to achieve the claim limitation.  One would be motivated to make such a combination so that users can review content side-by-side (Jitkoff: [0032]).

Regarding claim 4, Wohlstadter teaches The electronic device of claim 1. Wohlstadter teaches the processor is configured to display the region …from the lower portion where the touch is detected … as the region displaying the at least one recommended item (Fig. 5 & [0071], user gesture in [0043] on “action button” in Fig. 4 to trigger the display of “Dashboard Interface” with at least one recommended item in Fig. 4).
Wohlstadter does not seem to expressly teach the limitation wherein when the specific gesture is detected at an upper portion of the display after a touch is detected at a lower portion of the display, the processor is configured to display the region that extends from the lower portion where the touch is detected to the upper portion where the specific gesture is detected.
However, Jitkoff teaches the limitation wherein when the specific gesture is detected at an upper portion of the display after a touch is detected at a lower portion of the display, the processor is configured to display the region that extends from the lower portion where the touch is detected to the upper portion where the specific gesture is detected ([0033]-[0034], dragging motion between two points by the user finger on/off a touch screen, i.e. a gesture on touch-screen; [0046] & [0048] & Figs. 4A-4B, user can drag tab 154 from the left edge to the right, so that region indicated by 154 in Fig. 4A extends from the left to the right in overlaid form to reach the window indicated by 152 in Fig. 4B; [0047], although in Fig. 4B the movements are described with respect to left and right edges with horizontal user swiping motions, top and bottom edges with corresponding vertical user swiping motions are also contemplated; [0050], the distance the panel 152 slides from the edge of the display 144 to the body of the display 144 may correspond to the length of the user's dragging motion; Figs. 4A-4B, in view of [0047] & [0050], the specific gesture can be a finger touch on the touch-screen in [0033] starting from a lower portion and end at an upper portion of the display, to display the region that extends from the lower portion to the upper portion as recited; similar feature to expand a region is displayed in Figs. 2A-2B).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the addition of a new window to the user intended size feature taught in Jitkoff in the user interface of Wohlstadter to achieve the claim limitation.  One would be motivated to make such a combination so that users can review additional information in the context of previously displayed content (Jitkoff: [0032]; Fig. 7).

		Regarding claim 5, Wohlstadter teaches The electronic device of claim 1. Wohlstadter teaches the processor configured to display a region displaying the at least one recommended item in the second window at the right of the content first window (Fig. 7 & [0075], 710 with action buttons on the right side, the pathway in 710 is the at least one recommended item).
	Wohlstadter does not seem to expressly teach the limitation wherein when the specific gesture is detected at a right portion of the display after a touch is detected at a left portion of the display the processor is configured to display the region that extends from the left portion where the touch is detected to the right portion where the specific gesture is detected.
However, Jitkoff teaches the limitation wherein when the specific gesture is detected at a right portion of the display after a touch is detected at a left portion of the display the processor is configured to display the region that extends from the left portion where the touch is detected to the right portion where the specific gesture is detected([0033]-[0034], dragging motion between two points by the user finger on/off a touch screen; [0046] & [0048] & Figs. 4A-4B, user can drag tab 154 from the left edge to the right, so that region indicated by 154 in Fig. 4A extends from the left to right in overlaid form to reach the window indicated by 152 in Fig. 4B; [0050], the distance the panel 152 slides from the edge of the display 144 to the body of the display 144 may correspond to the length of the user's dragging motion; Figs. 4A-4B, in view of [0050], the specific gesture can be a finger touch on the touch-screen in [0033] starting from a left portion and end at an right portion of the display, to display the region that extends from the left portion to the right portion as recited; similar feature to expand a region is displayed in Figs. 2A-2B).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the addition of a new window to the user intended size feature taught in Jitkoff in the user interface of Wohlstadter to achieve the claim limitation.  One would be motivated to make such a combination so that users can review additional information in the context of previously displayed content (Jitkoff: [0032]; Fig. 7).

	Regarding claim 10, claim 10 is directed to a method which is performed by the system of claim 3. Claim 10 is rejected with the same rationale as claim 3.
	Regarding claim 11, claim 11 is directed to a method which is performed by the system of claim 4. Claim 11 is rejected with the same rationale as claim 4.
	Regarding claim 12, claim 12 is directed to a method which is performed by the system of claim 5. Claim 12 is rejected with the same rationale as claim 5.

			Response to Arguments/Remarks
60. 	Applicant’s arguments/remarks filed on 03/17/2021 have been fully considered but they are not persuasive. The examiner would like to point out that Applicant’s arguments on Rejection under 35 U.S.C §101 is moot since the examiner has withdrawn the rejection.
<Rejection under 35 U.S.C § 102 & 103>
61.	Applicant argues that, claim 1 recites the limitation to “identify at least one recommended item based in part on previously collected information associated with the electronic document and display the at least one recommended item in the region”. Wohlstadter fails to teach the limitation because Wohlstadter “merely displaying a 
62.	The examiner respectfully disagrees with Applicant’s argument that Wohlstadter “merely displaying a pathway based on user’s traversal of the pathway”. On the contrary, Wohlstadter not only displaying pathways but also future pages for users to visit in the recommendation as the examiner cited and discussed in the rejection that is included here.  That is, Wohlstadter teaches to 
identify at least one recommended item based in part on previously collected information associated with the electronic document ([0074] & Figs. 5-6, the system uses contextual data, i.e., augmented data points and page visit data collected previously and the currently viewing page in [0072]-[0073], along with page data from e.g., page scraping, to recommend pathways and pages (which can be from external sources) for users to visit in the future.  The collected data is associated with the currently displayed electronic document, the currently displayed “electronic document” captured by the system in [0072] can also be considered as part of the “context”, the use of contextual data to filter browser history before pathway and page recommendation is a sample “identifying” step. Note: the claim has not recited any specifics on how to identify the recommended item other than ‘based in part on previously collected information associated with the electronic document’, nor has the claim specified on what is included in the “previously collected information”, nor has the claim defined for what information is determined to be “associated with the electronic document”).
The examiner also disagrees with Applicant’s argument that Wohlstadter is “based on the previous browsing of content, while the recommended item of claim 1 is based on information associated with the electronic document that is currently displayed”. Claim 1 recites to “identify at least one recommended item based in part on previously collected information associated with the electronic document”. Wohlstadter teaches to “identify at least one recommended item based in part on previously collected information” such as augmented data points and page visit data collected previously in [0072]-[0073] and [0038]-[0039]. In addition, the previously collected information can be associated with the currently viewing page data using mechanisms like “page scraping” in combination with collected contextual data disclosed in [0073] to recommend future pages for users to visit in [0074]. 
63.	Claim 8 is similar to claim 1. No additional argument presented for other claims.


Conclusion

71.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 2179


/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179